Broyles, C. J.
1. “The corpus delicti of a larceny may be proved by circumstantial evidence.” Ray v. State, 4 Ga. App. 67 (2) (60 S. E. 816). In the instant case the corpus delicti of the larceny charged was sufficiently proved by the evidence adduced.
2. “Whether an explanation which the accused makes of his possession of property recently stolen is consistent with his innocence is exclusively a question of fact for determination by the jury, and this court has no right to interfere with that determination, unless it is wholly unsupported by the evidence, or by any reasonable theory deducible therefrom.” Jordan v. State, 9 Ga. App. 578 (3) (71 S. E. 875); Jester v. State, 23 Ga. App. 132 (97 S. E. 563); Chafin v. State, 42 Ga. App. 289 (155 S. E. 777). Under the facts of the instant case, the jury were authorized to determine that the explanation of the defendant and his witnesses as to how he came into possession of the recently stolen property was unsatisfactory to them. The cases cited in the brief of counsel for the plaintiff in error are differentiated by their particular facts from this case.
3. The evidence, direct and circumstantial, was sufficient for the jury to find that it excluded every reasonable hypothesis save that of the defendant’s guilt.
4. The refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

E. M. Price, for plaintiff in error. P. B. Lewis, solicitor, contra.